We have given to the cases relied on in the petition a reconsideration, for we had considered them in making the decision, and did not deem any one of them so relevant as to call for special notice in the opinion.
The petition sets out, as a matter of grievance, that Phillips v.Thompson, 73 N.C. 543, "though it conflicts with the opinion, is notnoticed." This count sets out as a matter of grievance, that the gentlemen of the bar, who certify, upon their professional honor, an opinion that there is error, did not advert to the fact that the decision in that case was that the deed conveyed a fee-simple and needed no reform. The remarks of Justice SETTLE, not necessary to the decision — or, rather, outside of the case — cannot with candor be called a decision. The petition to which they have given their certificate uses that word instead of the words obiter dictum. The same may be said of the other cases referred to. The decisions affirm that certain interests and rights in equity are not the subjects of sale under execution. The opinions go into long discussions and dicta, which surely this Court is not bound to notice by any special reference, or discussion in respect thereto, in its opinion.
I endeavored, by the opinion in this case, to point out the distinction between estate in equity and a mere right in equity. It seems I was not fortunate enough to make myself understood, or else the party interested was not open to conviction, and relied on general expressions dropped by judges in the discussion of cases, without having their attention called to the distinction adverted to.
Where one buys land and the contract complies with the statute, and is put in writing, he acquires an estate in equity, and the vendor (383) holds the legal estate in trust for himself to secure payment of the purchase money, and then in trust for the vendee. But, although the vendee acquires an estate in equity, it is decided that his equitable estate is not a trust subject to sale under fi. fa. until the trust in favor of the vendor is satisfied by payment of the purchase money in full, when it becomes an unmixed trust estate, to use the words of the cases.
That a right in equity to convert one into a trustee, on the ground of "fraud, accident or mistake," is the subject of the sale fi. fa., is a proposition which has no reason or authority to support it. Certainly the cases cited in the petition to rehear do not have that effect.
When one has estate in equity, viz., a trust estate, which enables him *Page 277 
to call for the legal title without further condition, save the proof of the facts which establish his estate, this trust estate is made the subject of sale under fi. fa. But where one has only a right in equity to convert the holder of the legal estate into a trustee, and call for a conveyance, the idea that this is a trust estate, subject to sale under fi. fa., is new to us. True, his right to call for the legal estate is not subject to any further condition, save the proof of the facts alleged in support of his right; but there is no trust estate until the decree declares the facts and the Court declares its opinion to be that the one party shall be converted into a trustee for the other. It follows that the party has no estate subject to execution sale until the decree has vested an equitable estate in him.
One is entitled in equity to convert another into a trustee, on the ground of fraud, accident or mistake. Can such a right be sold under execution, on the ground that the one party will be decreed, without condition (other than the proof of the allegations necessary to make out his right), to convey the title? Surely not.
A is instructed by B to buy a tract of land for him, and is furnished with the money. A takes the deed for the land in (384) his own name. B is entitled to a decree, without conditions, positively and peremptorily, for a conveyance. Is this right of B subject to sale under execution?
A guardian buys land with the money of his ward — is the right of the ward to follow the fund, subject to execution sale, so that the purchaser at sheriff's sale acquires title to the land?
A avers that by a certain deed B intended to confer on him a fee-simple estate, but that, by reason of accident or mistake, or the ignorance of the draughtsman, only a life estate passed, is the right of A to have the deed reformed, subject to execution sale, so that the purchaser at sheriff's sale acquires, by the deed of the sheriff, title to the land? These questions give their own answers. The many inconveniences, frauds and impositions that may grow out of the sale of such rights under fi. fa. by a latitudinous construction of the act subjecting trusts to sale under execution, confirms us in the conclusion that the courts, in putting a strict construction upon the act subjecting trust estates and equities of redemption to sale under execution, because in derogation and in excess of the common law rights of debtors, are fully sustained by the principles of the law.
PER CURIAM.                                          Petition dismissed.
Cited: Love v. Smathers, 82 N.C. 372; Everett v. Raby, 104 N.C. 480;Barnes v. McCullers, 108 N.C. 52; Wilson v. Deweese, 114 N.C. 656;Gorrell v. Alspaugh, 120 N.C. 367; May v. Getty, 140 N.C. 319. *Page 278